                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

ONILEA PARROTT, et al.,                       )
                                              )
                      Plaintiffs,             )
                                              )
vs.                                           )     Case No. 19-00019-CV-W-ODS
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                      Defendant.              )

              ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
       Pending is Defendant’s Motion to Dismiss. Doc. #7. For the following reasons,
Defendant’s motion to dismiss is granted.


                                     I.    BACKGROUND
       On September 11, 2017, Claude Dean Parrott was involved in an automobile
accident involving a vehicle driven by United States Postal Service (“USPS”) employee
Kristal Lockhart, and as a result of the injuries he sustained, Parrott died. In January
2019, Onilea Parrott (decedent’s wife); Dwight Parrott, Marlin Parrott, and Monte Parrott
(decedent’s children); Tabatha Parrott (decedent’s daughter-in-law); and Monte and
Tabatha Parrott LLC (“the LLC”) filed this lawsuit pursuant to the Federal Tort Claims
Act (“FTCA”). In Count I, all Plaintiffs seek damages pursuant to Missouri’s wrongful
death statute. In Count II, Monte Parrott, Tabatha Parrott, and the LLC seek recovery of
the fair market value of the vehicle (a 1997 Ford L8000 Dump Truck) that was damaged
in the accident. Defendant moves to dismiss all claims brought by Tabatha Parrott and
the LLC and Count II in its entirety.


                               II.        LEGAL STANDARDS
       Defendant moves to dismiss certain claims arguing the Court lacks subject
matter jurisdiction over those claims. When considering a “factual attack” to jurisdiction,
“the court considers matters outside the pleadings….” Osborn v. United States, 918
F.2d 724, 729 n.6 (8th Cir. 1990). This Court “is free to weigh the evidence and satisfy
itself as to the existence of its power to hear the case.” Id. at 730 (quoting Mortensen v.
First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). “[N]o presumptive
truthfulness attaches to the plaintiff's allegations, and the existence of disputed material
facts will not preclude the trial court from evaluating for itself the merits of jurisdictional
claims.” Id. The burden of proving jurisdiction exists rests with the plaintiff. Id.
       Defendant moves to dismiss other claims arguing Plaintiffs fail to state a claim
upon which relief may be granted. The liberal pleading standard created by the Federal
Rules of Civil Procedure requires Aa short and plain statement of the claim showing that
the pleader is entitled to relief.@ Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)
(quoting Fed. R. Civ. P. 8(a)(2)). ASpecific facts are not necessary; the statement need
only >give the defendant fair notice of what the…claim is and the grounds upon which it
rests.=@ Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court
Amust accept as true…the complaint=s factual allegations and view them in the light
most favorable to the Plaintiff[ ].” Stodghill v. Wellston Sch. Dist., 512 F.3d 472, 476
(8th Cir. 2008).
       To survive a motion to dismiss, a complaint must contain sufficient
       factual matter, accepted as true, to state a claim to relief that is
       plausible on its face. A claim has facial plausibility when the plaintiff
       pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged. The
       plausibility standard is not akin to a probability requirement, but it asks
       for more than a sheer possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely consistent with a
       defendant's liability, it stops short of the line between possibility and
       plausibility of entitlement to relief.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       [A] court considering a motion to dismiss can choose to begin by
       identifying pleadings that, because they are no more than conclusions,
       are not entitled to the assumption of truth. While legal conclusions can
       provide the framework of a complaint, they must be supported by
       factual allegations. When there are well-pleaded factual allegations, a
       court should assume their veracity and then determine whether they
       plausibly give rise to an entitlement to relief.
Id. at 679. A claim is facially plausible if it allows a reasonable inference that the
defendant is liable for the conduct alleged. See Horras v. Am. Capital Strategies, Ltd.,
729 F.3d 798, 801 (8th Cir. 2013).



                                               2
                                     III.        DISCUSSION
                                            A.     Count I
       Defendant moves to dismiss Tabatha Parrott’s and the LLC’s claims in Count I
because they are not eligible to bring a wrongful death action. In Count I, all Plaintiffs
allege they “are the only persons entitled to bring this action for the wrongful death of
Claude Dean Parrott pursuant to Missouri Revised Statute § 537.080.” Doc. #1, at 1.1
Missouri’s wrongful death statute sets forth classes of individuals who are entitled to file
suit. Mo. Rev. Stat. § 537.080. The first class includes “[t]he spouse or children or the
surviving lineal descendants of any deceased children, natural or adopted, legitimate or
illegitimate, or by the father or mother of the deceased, natural or adoptive.” Id. §
537.080(1). If there are no persons in the first class, the statute sets forth what other
individuals are eligible to file suit. Id. § 537.080(2).
       In the Complaint, Onilea Parrott is identified as the decedent’s wife, and Dwight
Parrott, Marlin Parrott, and Monte Parrott are identified as the decedent’s children. Id.
at 1. Plaintiffs allege the decedent’s parents predeceased him. Id. They contend
Plaintiffs are the “only persons entitled to bring this action.” Id. Although Count I is
brought by all Plaintiffs, neither Tabatha Parrott’s nor the LLC’s relationship to the
decedent is identified in the Complaint. In response to Defendant’s motion to dismiss,
Plaintiffs identify the “statutory Class I claimants” as the decedent’s spouse and
children. Doc. #12, at 1. Plaintiffs do not mention or argue Tabatha Parrott and the
LLC are eligible to bring suit under the Missouri wrongful death statute, ostensibly
conceding such an argument.
       Even if Plaintiffs had not conceded such an argument, Tabatha Parrott and the
LLC have not sufficiently alleged a plausible claim under the Missouri wrongful death
statute. Because they have failed to state a claim under Count I, the Court grants
Defendant’s motion, and dismisses Tabatha Parrott’s and the LLC’s claims in Count I.2




1
  Page citations refer to the pagination ECF applied to documents filed by the parties.
2
  Because the Court dismisses these claims pursuant to Defendant’s first argument, it is
unnecessary for the Court to address Defendant’s alternative argument for dismissal of
these claims.

                                                   3
                                       B.      Count II
       In Count II, Monte Parrott, Tabatha Parrott, and the LLC seek the fair market
value of the vehicle that was totaled during the automobile accident on September 11,
2017. Doc. #1, at 10-11. Defendant moves to dismiss Count II in its entirety.


                   (1)    Monte Parrott’s and Tabatha Parrott’s Claim
       Defendant argues Monte Parrott and Tabatha Parrott fail to state a claim upon
which relief may be granted because neither individual owned the vehicle, and
therefore, neither individual could recover against a private party under similar
circumstances. According to an exhibit attached to Plaintiffs’ Complaint, the vehicle
was owned by the LLC and the decedent. Doc. #1-4. Plaintiffs do not respond to this
argument raised by Defendant, thereby waiving any opposition thereto. See Satcher v.
Univ. of Ark. at Pine Bluff Bd. of Trs., 558 F.3d 731, 735 (8th Cir. 2009). Moreover, the
Court cannot discern a plausible claim, based upon the alleged facts, under which
Monte Parrott or Tabatha Parrot could recover against an individual or entity for damage
to a vehicle neither individual owned. Accordingly, the Court grants Defendant’s motion
to dismiss Monte Parrott’s and Tabatha Parrott’s claims in Count II.


                                 (2)        The LLC’s Claim
       Defendant argues the LLC’s claim in Count II should be dismissed because the
LLC’s claim was not administratively exhausted. A “district court does not have
jurisdiction over an FTCA claim unless it was first presented to the appropriate federal
agency….” Allen v. United States, 590 F.3d 541, 544 (8th Cir. 2009) (citations and
quotations omitted); Bellecourt v. United States, 994 F.2d 427, 430 (8th Cir. 1993)
(stating “[p]resentment of an administrative claim is jurisdictional and must be pleaded
and proven by the FTCA claimant.”); 28 U.S.C. §§ 2401(b), 2675(a). With regard to
property damage, “[a] claim…may be presented by the owner of the property, his duly
authorized agent, or legal representative.” 28 C.F.R. § 14.3. A claimant requesting
recovery for property damage may be required to submit evidence demonstrating proof
of ownership, the amount claimed, itemized receipts, statement of purchase. Id.
§14.4(c)(1)-(4). A claim is “presented” to a federal agency when the “agency receives
from a claimant, his duly agent or legal representative” the following:

                                               4
       [A]n executed Standard Form 95 or other written notification of an incident,
       accompanied by a claim for money damages in a sum certain for injury to
       or loss of property, personal injury, or death alleged to have occurred by
       reason of the incident; and the title or legal capacity of the person signing,
       and is accompanied by evidence of his authority to present a claim on
       behalf of the claimant as agent, executor, administrator, parent, guardian,
       or other representative.

28 C.F.R. § 14.2. The Standard Form instructions state a “claim may be filled [sic] by a
duly authorized agent or other legal representative, provided evidence satisfactory to
the Government is submitted with the claim establishing express authority to act for the
claimant.” Doc. #1-3, at 10. Such a claim “must be presented in the name of the
claimant.” Id. “If the claim is signed by the agent or legal representative, it must show
the title or legal capacity of the person signing and be accompanied by evidence of
his/her authority to present a claim on behalf of the claimant as agent, executor,
administrator, parent, guardian or other representative.” Id.
       The Eighth Circuit has held a “properly ‘presented’ claim under § 2675(a) must
include evidence of a representative’s authority to act on behalf of the claim's
beneficiaries under state law.” Mader v. United States, 654 F.3d 794, 803 (8th Cir.
2011) (en banc). “The presentation of such evidence is not a pointless administrative
hurdle – it is fundamental to the meaningful administrative consideration and settlement
process contemplated in §§ 2675(a) and 2672.” Id. at 803-04. The Eighth Circuit noted
this obligation is “far from burdensome” because if a person is “duly authorized to
present an FTCA claim on behalf of beneficiaries under applicable state law, evidence
of such authority is uniquely in the representative's possession.” Id. at 804.
       Defendant moves to dismiss the LLC’s property damage claim, arguing the LLC
did not administratively exhaust its claim, and therefore, the Court does not have
subject matter jurisdiction. Defendant also contends Monte Parrott’s claim to USPS for
property damage does not satisfy the requirements for the LLC to bring an FTCA claim
in this Court because Monte Parrott did not show he was the vehicle’s owner and he did
not demonstrate he was authorized to make a claim on the LLC’s behalf.
       Because Defendant challenges subject matter jurisdiction, Plaintiffs bear the
burden of establishing jurisdictional facts. Osborn, 918 F.2d at 729 n.6. Plaintiffs do not
dispute that the LLC did not file an administrative claim. They also concede a claim for



                                             5
property loss may be presented by the property’s owner or the owner’s duly authorized
agent or legal representative. Doc. #12, at 2-3.
       Nonetheless, Plaintiffs argue Monte Parrott, who they identify as one of the LLC’s
organizers, was authorized to file a claim on the LLC’s behalf. In the claim form that
Monte Parrott submitted to USPS, the claimants are identified as Onilea Parrott, Dwight
Parrott, Marlin Parrott, and Monte Parrott. Doc. #1-3, at 9. On the same form, the LLC
and decedent were listed as the owners of the property at issue. Id. Accompanying his
claim were (1) the vehicle’s certificate of title, (2) a registration receipt for the vehicle, (3)
an accident report from the Missouri State Highway Patrol (“MSHP”), and (4) an
appraisal report for the vehicle. Id. at 1-2, 16, 52-53, 57-101. The certificate of title and
registration receipt demonstrate the LLC was one of the vehicle’s owners, the MSHP
report lists the LLC and Parrott Concrete Foundations as the vehicle’s owners, and the
appraisal report named the LLC as the vehicle’s owner. Id. at 16, 52-53, 76. Based
upon the information and documents provided to USPS, Plaintiffs argue Monte Parrott
provided sufficient notice and evidence of his agency and/or authority to make a claim
on behalf of the LLC.3
       Plaintiffs have not met their burden of establishing the LLC’s claim was properly
presented. Plaintiffs failed to provide USPS with evidence of Monte Parrott’s authority
to submit a claim on the LLC’s behalf. Mader, 654 F.3d at 801-02 (concluding the
failure to present evidence of authority contradicts the purpose of administratively
exhausting a claim, and finding the plaintiff’s refusal to disclose evidence of her status
of personal representative resulted in non-compliance with the requirement to
administratively exhaust a claim); Runs After v. United States, No. 10-3019-RAL, 2012
WL 2951556, at *6 (D. S.D. July 19, 2012) (holding the plaintiff committed the “critical

3
  Along with their opposition to the motion to dismiss, Plaintiffs submit what appear to be
the LLC’s Articles of Organization and screenshots from the Missouri Secretary of
State’s website. Doc. #12-2. These documents indicate Monte Parrott is the LLC’s
registered agent, the LLC’s registered office is located at the same address listed for its
registered agent, and Monte Parrott was one of the LLC’s organizers. Id. Plaintiffs,
however, do not establish these documents were provided to USPS along with Monte
Parrott’s claim. In fact, according to Plaintiffs’ Complaint and exhibits thereto, these
documents were not provided to USPS. Doc. #1; Doc. #1-4. In addition, Plaintiffs do
not provide a basis for the Court to consider this information and these documents.
Even if the Court could consider the documents, there is no evidence that Monte Parrott
was authorized by the LLC to file a claim with USPS on the LLC’s behalf.

                                                6
error” of failing to provide “the appropriate agency with evidence of [his] authority to
represent the FTCA claimant in question.”), aff’d sub nom. After v. United States, 511 F.
App’x 596, 597 (8th Cir. 2013) (relying on Mader, and finding the plaintiff failed to satisfy
the presentment requirement and did not present authority for the court to create an
exception to the requirement). As the Eighth Circuit noted, “agencies simply cannot
meaningfully consider FTCA claims with an eye towards settlement if representatives
fail to first present evidence of their authority to act on behalf of claims’ beneficiaries.”
Mader, 654 F.3d at 803.
       This Court is bound by Mader. Because Monte Parrott did not present evidence
to USPS of his authority to act on LLC’s behalf and file a claim on the LLC’s behalf for
property damage, he did not properly present a claim on the LLC’s behalf under 28
U.S.C. § 2675(a). Id. at 803. As noted above, this Court does not have jurisdiction over
an FTCA claim unless the claim was properly presented to the appropriate federal
agency. Due to Monte Parrott’s failure to properly present the LLC’s claim to USPS and
pursuant to Mader, this Court must dismiss Count II due to lack of subject matter
jurisdiction.


                                    IV.    CONCLUSION
       Based upon the foregoing, the Court grants Defendant’s Motion to Dismiss. The
Court dismisses Tabatha Parrott’s and the LLC’s claims under Count I and dismisses
Count II in its entirety.

IT IS SO ORDERED.
                                                     /s/ Ortrie D. Smith
DATE: July 18, 2019                                  ORTRIE D. SMITH, SENIOR JUDGE
                                                     UNITED STATES DISTRICT COURT




                                               7
